                                EPSTEIN SACKS PLLC
                                 ATTORNEYSATIAW
                                100 IAFAYETTE STREET
                                        SUITE502
                                 NEWYORK,N.Y.10013
                                      (212) 684-1230

                                                             BENNETf M. EPSTEIN: (917) 653-7116
                                                             SARAH M. SACKS: (917) 566-6196


                                                             April 27, 2021
Hon. Sidney H. Stein
United States District Judge
Southern District of New York
United States Courthouse                                         MEMO ENDORSED
500 Pearl Street
New York, NY I 0007

Filed on ECF and sent
via email to Laura_Blakely@nysd.uscourts.gov

                                              Re: United States v. Jose A dames
                                              19 Cr. 76 (SHS)
Dear Judge Stein :

        We represent the defendant, Jose Adames, pursuant to the Criminal Justice Act. Mr.
Adames was sentenced by Your Honor on January 28 , 2020 to 16 months imprisonment. Since
that time, Your Honor has adjourned his surrender in light of the COVID-19 pandemic. His current
surrender date is May 7, 2021. We write to request an additional adjournment until at least mid-
June 2021 on this same basis .

         The Court' s reasoning for previously postponing Mr. Adames ' surrender date remains true.
While the rate of COYID-19 infections across the United States is not as high as it was mid-winter,
the number of new infections in this country remains significant. Over the past week alone, over
58,000 new cases of COVID-19 have been reported daily across the United States. ( Covid in the
U. S. : Latest Map and Case Count, Apr. 26, 2021 , THE N EW YORK TIMES, found at
https: //www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html .)        With the virus
continuing to circulate, and the spread of new more contagious and possibly more lethal variants,
the pandemic is far from over.

       Earlier this month , the New York Times reported that the rate of infection inside prison has
been more than three times as high as elsewhere in the United States (i.e., 34 per I 00 incarcerated
people are being infected , as opposed to 9 per 100 people outside of prison). (Eddie Burkhalter,
et al., Incarcerated and Infected: How the Virus Tore Through the US. Prison System, Apr. 10,
2021,            THE            NEW              YORK            TIMES,            found            at
https:/ /www.nytimes .com/interactive/2021 /04/10/us/covid-prison-outbreak.htm l .)      At least 39
percent of detainees at federal prison facilities are known to have been infected, and the true count
is most likely higher because of the lack of testing, especially early on in the pandemic. (See id.)
The BOP facilities in Allenwood, Pennsylvania, where Mr. Adames is designated to report, has
itself struggled with coronavirus outbreaks.                  (The BOP's website, found at
https: //www.bop .gov/coronav irus/, shows that, as of April 27, 2021, there have been at least 1,035
cases detected among prisoners and staff between the three Allen wood sites).

        We submit that the risks associated with the continued spread of COVID-19 through the
federal prison system warrant an adjournment of Mr. Adames' surrender date, particularly when
weighed against the lack of risk of flight and lack of danger to the community posed by his
continued release. We hope that by mid-June 2021 the rate of infection will have improved
drastically. This will also allow Mr. Adames time to become fully vaccinated. (He had his first
vaccine dose earlier today and has a second dose appointment scheduled for May 18, 2021.) We
have conferred with the Government and they have no objection to one additional adjournment.

                                                              Respectfully submitted,
                                                            Scud, 711. Sach
                                                              Bennett M. Epstein
                                                              Sarah M. Sacks
cc: AUSA Kyle Wirshba (by email)




       The defendant's surrender date is adjourned to June 25, 2021.

       Dated: New York, New York
             April 28, 2021
